Case 1:19-cv-07024-LAP Document 72-8 Filed 09/13/21 Page 1 of 3




    EXHIBIT J
           Case 1:19-cv-07024-LAP Document 72-8 Filed 09/13/21 Page 2 of 3


From:             Canfield, Donna (Law)
To:               John W. Moscow; lou@lapietrakrieger.com
Subject:          Search Terms
Date:             Wednesday, July 7, 2021 10:30:37 AM



Consistent with my email yesterday, I write to advise on the search terms we will be applying
for the search outlined in the email below:

        (James w/3 O’Neill) OR Jimmy OR james.oneill@nypd.org
        Monahan OR Terry OR terrence.monahan@nypd.org
        Spinella OR Ray OR raymond.spinella@nypd.org
        Linder OR johnlinder@icloud.com OR johnlinder2@mac.com
        (John w/3 Miller) OR john.miller@nypd.org
        (Nilda w/3 Hoffman) OR Irrizarry
        Jaffe
        Pizzuti
        Purtell
        Fox
        "POC" OR “persons of color”
        "PWC" OR “Price Waterhouse Cooper”
        "Neighborhood Policing"

Please advise by Friday, July 9th if you have any modifications to the proposed search.

Donna



From: Canfield, Donna (Law)
Sent: Tuesday, July 06, 2021 12:26 PM
To: 'John W. Moscow'
Cc: lou@lapietrakrieger.com
Subject: RE: [External Email] RE: Please call

Counsel:

Defendants will be collecting from the email box of Simcha Eichenstein to review all emails sent to
him on January 6-8, 2018. We will be producing all responsive emails.

Defendants will also be collecting from the email boxes of the Mayor, First Deputy Mayor Dean
Fuleihan, and former First Deputy Mayor Anthony Shorris, Dominic Williams, and Emma Wolfe for
the time period of 1/1/2017 and 4/30/2018. I will follow up with you tomorrow on the search terms
we will be using.

Defendants anticipate that this will be the final ESI search in this matter.
        Case 1:19-cv-07024-LAP Document 72-8 Filed 09/13/21 Page 3 of 3


Donna A. Canfield
Senior Counsel
Labor and Employment Division
New York City Law Department
100 Church Street
New York, New York 10007
Phone: (212) 356-2461
Fax: (212) 356-2438
dcanfiel@law.nyc.gov



  

From: John W. Moscow [mailto:John.Moscow@LBKMLAW.com]
Sent: Friday, July 02, 2021 4:11 PM
To: Canfield, Donna (Law)
Subject: RE: [External Email] RE: Please call

WE WILL TRY TO FILE TODAY OR TOMORROW


From: Canfield, Donna (Law) <dcanfiel@law.nyc.gov>
Sent: Friday, July 2, 2021 3:41 PM
To: John W. Moscow <John.Moscow@LBKMLAW.com>
Subject: [External Email] RE: Please call

We just discussed this yesterday. You said you were uncertain when you would file. Please let me know
if that has changed. If you have a date in mind for your motion, please let me know so I can consult
internally regarding our opposition. Otherwise, I am available on Tuesday to discuss.

From: John W. Moscow [John.Moscow@LBKMLAW.com]
Sent: Friday, July 02, 2021 3:00 PM
To: Canfield, Donna (Law)
Subject: Please call

I have called twice. We should have a briefing schedule established
Please call me at 917-693-2265 as soon as possible.
Sent from my iPhone
Please note that the personnel of Lewis Baach Kaufmann Middlemiss are working remotely at
this time due to the COVID-19 outbreak. Our personnel have secure remote access to our
systems and software to perform essential functions so that we can continue to be responsive
to clients and minimize any disruptions. You may continue to contact any of us through
normal channels – telephone or email.
Please note that the personnel of Lewis Baach Kaufmann Middlemiss are working remotely at
this time due to the COVID-19 outbreak. Our personnel have secure remote access to our
systems and software to perform essential functions so that we can continue to be responsive
to clients and minimize any disruptions. You may continue to contact any of us through
normal channels – telephone or email.
